 


110 HR 2484 IH: To amend title XVIII of the Social Security Act to establish new separate fee schedule areas for physicians’ services in States with multiple fee schedule areas to improve Medicare physician geographic payment accuracy, and for other purposes.
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2484 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mr. Farr (for himself, Mr. Issa, Ms. Eshoo, Mr. Bilbray, Mrs. Capps, Ms. Woolsey, Mr. Thompson of California, and Mrs. Davis of California) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to establish new separate fee schedule areas for physicians’ services in States with multiple fee schedule areas to improve Medicare physician geographic payment accuracy, and for other purposes. 
 
 
1.Establishment of new separate medicare physician fee schedule areas in States with multiple fee schedule areas to improve Medicare physician geographic payment accuracy 
(a)In generalSection 1848(e) of the Social Security Act (42 U.S.C. 1395w–4(e)) is amended by adding at the end the following new paragraph: 
 
(6)Establishment of separate fee schedule areas in States with multiple fee schedule areas to improve physician geographic payment accuracyFor purposes of computing and applying the geographic adjustment factor under subsection (b)(1)(C) and this subsection in the case of a State that includes more than one fee schedule area— 
(A)the Secretary shall establish as a separate fee schedule area each county or equivalent fee schedule area the geographic adjustment factor for which would (if such separate areas are established and before taking into account the adjustment under this subparagraph) be 5 percent or more above the geographic adjustment factor for such revised locality; and 
(B)for such a locality from which a separate fee schedule area is established under subparagraph (A), the geographic adjustment factor indices shall in no case be less than the geographic adjustment factor otherwise computed if this paragraph did not apply. The Secretary shall first apply the previous sentence to services furnished during 2008 and shall again apply it each third year thereafter.. 
(b)Offsetting funding through requirement for annual certification of compliance with State licensure requirements for independent diagnostic testing facilities (IDTF) 
(1)In generalSection 1862(a) of the Social Security Act (42 U.S.C. 1395y(a)) is amended— 
(A)by striking or at the end of paragraph (21); 
(B)by striking the period at the end of paragraph (22) and inserting ; or; and 
(C)by inserting after paragraph (22) the following new paragraph: 
 
(23)where such expenses are for a diagnostic laboratory test under section 1861(s)(3) performed in an independent diagnostic testing facility in a State or locality described in section 1861(s)(16) unless within the previous 12 months the State or locality (whichever is or are applicable) has certified that the facility is in compliance with all applicable State (or local) licensure requirements. . 
(2)Effective dateThe amendments made by paragraph (1) shall apply to tests performed on or after January 1, 2008. 
 
